DETAILED ACTION
Status of Claims
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 6 September 2022.
Claims 1-6, 10-15, 19, and 20 have been amended.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 September 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 August 2022 was filed after the mailing date of the final rejection on 6 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that the cited Office Action will be considered, however any references cited within said Action will not be considered unless separately cited by the Applicant on an IDS.

The information disclosure statement (IDS) submitted on 6 September was filed after the mailing date of the final rejection on 6 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The Examiner notes that the cited Office Action will be considered, however any references cited within said Action will not be considered unless separately cited by the Applicant on an IDS.

The information disclosure statement (IDS) submitted on 1 November was filed after the mailing date of the final rejection on 6 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The Examiner notes that the cited Office Action will be considered, however any references cited within said Action will not be considered unless separately cited by the Applicant on an IDS.

Response to Arguments
Applicant's arguments filed 18 January 2022 with respect to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on pages 23 and 24 of their response, “Applicant's amended claim 1 requires ‘at least one processor’ to ‘determin[e] one or more delivery offers by filtering the determined delivery tasks within the received available time frame by comparing the received available time frame to a promised delivery date, wherein[] the promised delivery date is calculated based on at least one of: a past demand for a product; an expected demand for the product; a number of the product stored in a fulfillment center; an identification of fulfillment centers having the product; or a current number of orders for the product.’ Like Claim 2 of Example 37, this ‘determining’ step requires action by a processor that cannot be practically applied in the mind because the one or more delivery offers are determined based at least in part on a promised delivery date which is calculated based on a past demand for a product, an expected demand for the product, a number of the product stored in a fulfillment center, an identification of fulfillment centers having the product, and/or a current number of orders for the product.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection. First, the Examiner notes that the mere use of a computer element (e.g. a processor) to perform a recited step does not equate that claimed step to not being performed in the human mind.  In this case, the Applicant’s argued limitation recites, “determining one or more delivery offers by filtering the determined delivery tasks within the received available time frame by comparing the received available time frame to a promised delivery date, wherein, the promised delivery date is calculated based on at least one of: a past demand for a product; an expected demand for the product; a number of the product stored in a fulfillment center; an identification of centers having the fulfillment product; or a current number of orders for the product.” (Emphasis added).  In this case, the Applicant has made a conclusory statement that this element could not be performed in the human mind, however they have failed to provide any evidence or explanation for why this conclusory statement should be considered persuasive.  Notably, determining a delivery offer by only using delivery tasks with an available delivery time that overlaps with a promised delivery date, is something a human mind would easily be capable of doing (e.g. only deciding offers based on tasks that would meet a promised delivery date).  Additionally, with respect to the later half of this limitation, calculating a promised delivery date based on any one of a past demand for a product, an expected demand for the product; a number of the product stored in a fulfillment center; an identification of centers having the fulfillment product; or a current number of orders for the product; is additionally something a human mind would fully be capable of conducting (e.g. the promised delivery date will be calculated to be the next day, based on the current orders out today).  Again, the Applicant has failed to provide any explanation that this element would not be capable of being performed in the human mind, other than that the claim recites the use of a processor to carry it out, however this high level recitation is deemed merely using the generic computer as a tool to carry out the abstract idea.  Second, with regards to Claim 2 of Example 37, the Examiner notes that said example states, “The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. For example, the “determining step” now requires action by a processor that cannot be practically applied in the mind. . In particular, the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception.” (Emphasis added).  As shown and emphasized here, the recited Example was stated as not reciting any elements that fall into a mental process, because the recited “determining” step could not be performed in the human mind, and particularly, said determining step was determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time.  Unlike this Example, the Applicant’s argued claim element does not recite something that cannot be performed in the human mind.  Third, the Examiner notes that, though not argued by the attorney, the recited claim elements in this argument additionally recite limitations that fall in the “Certain Methods of Organizing Human Activity,” as these elements further recite the management and performance of commerical activities (including managing business relations, sales/service activities, and forming contracts).  As such, these elements would still recite an abstract idea, even without reciting a “mental process.”  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 24 of their response, “Amended claim 1 also requires “at least one processor’ to ‘provid[e], for presentation via the first mobile device, a first graphical user interface (GUI) that includes a confirmation indicating that the first mobile device is allowed to proceed.’ Like Claim 2 of Example 37, this ‘providing’ step ‘does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people.’ PTO’s Subject Matter Eligibility Examples, at 3-4. Nor does it recite ‘a mathematical relationship formula, or calculation.’ Id. at 4.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection. First, the Examiner notes that the Applicant’s argument merely discusses the newly added amendment, with the conclusory statement that the claim does not recite an abstract idea in the category of organizing human activity, and does not recite mathematical relationship formula, or calculation.  With regards to argument, even assuming the recited amended element does not recite an abstract idea in one of these categories, it is noted that the Applicant’s argument fails to address the remaining claim elements, which as shown in the previous and current rejection, do recite elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas; and thus, the Applicant’s argument that the claims do not recite an abstract idea, is found not persuasive.  Second, with respect to this argued element itself, it is noted that providing an indication to a user that confirms they can proceed based on verifying their credentials, is determined to recite managing business relations and sales activities; and thus contrary to the Applicant’s argument, this element does fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 26 of their response, “Like step (c) in the October Guidance, claim 1 integrates the alleged abstract idea into a practical application. For example, claim 1 recites ‘responding to the received second request by transmitting one or more delivery offers excluding the delivery offer having the adjusted status.’ (Emphasis added). That is, the response to the second request is altered so that the one or more delivery offers excludes the deliver offer having the adjusted status.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection. First, the Examiner notes that the Applicant is referring a past guidance issued by the USPTO with regards to examining claims under 35 USC 101, and in particular an update to guidance relating to the 2019 Patent Eligibility Guidance; however it is noted that the rules and guidance have been incorporated into the MPEP 2106, and as such, the Examiner will be using the MPEP for proper citations and guidance when examining claims under 35 USC 101.  Second, the Examiner notes that the argued element that they have recited, “responding to the received second request by transmitting one or more delivery offers excluding the delivery offer having the adjusted status,” is not an additional element that would integrate the abstract idea into a practical application, but instead is actually a recitation of the abstract idea itself.  Particularly, providing delivery offers, excluding offers that have been accepted by others, is merely providing jobs available, which is explicitly the management of commerical interactions.  As such, the claimed element recites the abstract idea, and not integrate itself into a practical application.  It is noted that MPEP 2106.05(I) states, “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).” (Emphasis added).  As shown and emphasized here, the abstract idea cannot integrate itself into a practical application, or add significantly more to itself; and thus, the Applicant’s argument regarding the abstract idea applying or using the abstract idea in some other meaningful way, is not persuasive.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on pages 26 and 27 of their response, “Moreover, Applicant’s claims aim to solve the technical problems faced by ‘[cu]rrent electronic systems for self-scheduling.’ Specification, ¶ [002]. These technical problems include a difficulty for ‘[i]ndependent, flex, or occasional delivery workers . . . find[ing] delivery tasks suitable with their schedules and desired delivery areas’ because the only tasks provided in current electronic systems for self-scheduling are ‘those that lead a delivery worker to spend time making deliveries that are outside of their desired delivery area or available time to make deliveries.’ Id. Moreover, current systems also ‘pursue the delivery company’s interest in delivering more packages over the interests of delivery workers, [and] often impose required delivery routes and packages upon delivery workers.’ Id. at ¶ [003]. The claimed techniques, for example, solve the difficulties associated with current electronic systems for self-scheduling by ‘providing, for presentation via the first mobile device, a first graphical user interface (GUI) that includes a confirmation indicating that the first mobile device is allowed to proceed’ and ‘determining one or more delivery offers by filtering the determined delivery tasks within the received available time frame by comparing the received available time frame to a promised delivery date, wherein[] the promised delivery date is calculated based on at least one of: a past demand for a product; an expected demand for the product; a number of the product stored in a fulfillment center; an identification of fulfillment centers having the product; or a current number of orders for the product.’ Accordingly, this element integrates the alleged abstract idea into a practical application and should be found eligible at Prong Two.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection. First, the Examiner notes scheduling delivery jobs with works is not a technical or technological problem, but instead is purely a commerical activity, and as such, any improvement to the commerical activity itself would not be an improvement to the functioning of a computer, another technology, or technical field.  Additionally, with regards to “electronic systems,” as noted in the Applicant’s argument, it is noted that no specific “electronic system” itself is identified or addressed, nor does the Applicant’s argument or specification set forth any improvement in “electronic system” functionality itself.  Notably, merely using a computer as a tool to carry out the abstract idea does not improve the computer functionality itself, or improve some other technology.  Second, with regards to the Applicant’s argument that the argued claimed elements provide a technical solution, and thus would improve a technology or technical field, the Examiner is unpersuaded, as the elements the Applicant has argued have been identified as reciting the abstract idea itself.  MPEP 2106.05(a) states, “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.”  As shown and emphasized here, the abstract idea cannot provide the improvement to the technology or technical field.  It is also noted that MPEP 2106.05(a)(II) states, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” (Emphasis added).  As shown and emphasized here, an improvement in the abstract idea an improvement in the abstract idea itself is not an improvement in technology.  In this case, the Applicant has identified and described in their specification an improvement in the abstract idea of booking delivery jobs with workers, but not some underlying technology in this process.  As such, the Examiner maintains that this rejection is proper.
The Applicant continues on page 28 of their response, “For example, independent claim 1 recites: ‘providing, for presentation via the first mobile device, a first graphical user interface (GUI) that includes a confirmation indicating that the first mobile device is allowed to proceed’ and ‘determining one or more delivery offers by filtering the determined delivery tasks within the received available time frame by comparing the received available time frame to a promised delivery date, wherein[] the promised delivery date is calculated based on at least one of: a past demand for a product; an expected demand for the product; a number of the product stored in a fulfillment center; an identification of fulfillment centers having the product; or a current number of orders for the product.’ These elements are not well-understood, routine, or conventional, nor does the Office provide a reasoned explanation to support such a conclusion.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection. First, the Examiner notes that the two elements that the Applicant has argued here have been identified as reciting an abstract idea, and as such, would not be additional elements that are analyzed to see if they recite significantly more to the abstract idea itself.  MPEP 2106.05(I) states, “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).” (Emphasis added).  As shown here, the analysis for step 2B of the Alice/Mayo test, is to determine whether the claim recites additional elements that add significantly more to the abstract idea.  In this case, the Applicant’s argument that only recites elements that were previously identified as reciting the abstract idea, is thus moot, as these elements cannot add significantly more than themselves.  Second, the Examiner notes that the previous rejection did not identify these elements as well-understood, routine, and conventional activity, and as such, the Applicant’s argument that the Office’s conclusion is not explained, is found moot and not persuasive.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 28 of their response, “Here, the Office has failed to consider Applicant’s claims as a whole, which relate to the relationship between a subset of one or more items that are delayed and finalizing a first position or a second position in response.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  It is noted that he Examiner addressed this argument in paragraph 9 of the Final Rejection mailed 6 April 2022, which is incorporated herein.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 6 April 2022 with regards to providing a confirmation upon verifying credentials have been fully considered but they are not persuasive.

With respect to claim 1, the Applicant argues on pages 29 and 30 of their response, “Despite this disclosure, Foerster fails to teach or disclose ‘providing, for presentation via the first mobile device, a first graphical user interface (GUI) that includes a confirmation indicating that the first mobile device is allowed to proceed.’ Rather, Foerster discloses that ‘if either of the driver and/or his or her vehicle fails the approval criteria comparison, the driver can be notified that he or she cannot take on any transport assignments at 106. If the comparison is passed, at 110 the transport management system finds suggestions for transport assignments for the driver.’ Foerster ¶ [0040]. A notification that a driver cannot take on any transport assignment is not the same as a confirmation indicating that the first mobile device is allowed to proceed. Moreover, Foerster fails to teach or disclose ‘a confirmation’ being provided if the comparison is passed. Compare Claim 1, with Foerster ¶ [0040]. Accordingly, Foerster fails to teach or disclose each element of claim 1. Likewise, Napoli, Gorlin, Loppatto, Joao, Gill, Carey, and de Wit are silent on this element, and thus fail to cure the deficiencies of Foerster.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claimed invention.  First, the Examiner notes that the argued claim element has been newly amended to the claims in the current claim set, and thus would not have been previously cited by the Examiner as being taught by Foerster.  Second, with regards to the claimed element itself, the Examiner notes that the claim states, “providing, for presentation via the first mobile device, a first graphical user interface (GUI) that includes a confirmation indicating that the first mobile device is allowed to proceed.”  (Emphasis added).  As shown and emphasized here, the Applicant has amended the claim to recite that the mobile device displays a confirmation indicating that the mobile device can proceed with the process, wherein the confirmation is provided after verifying user credentials.  Notably, the claim element does not define what format this confirmation indicator takes, or how it is presented to a user on their mobile device, and thus, any type of interface that signifies that the mobile device can proceed would satisfy the claim.  With regards to this interpretation, as discussed in the interview conducted 13 September 2022 (as indicated on the Interview Summary mailed 21 September 2022), this limitation is taught by Gorlin.  Gorlin in particular discloses figures 41 and 42 (shown below) which show display interfaces that a user uses to input their credentials.
    PNG
    media_image1.png
    645
    570
    media_image1.png
    Greyscale

As shown here, Gorlin has shown a login screen that allows a user to login with their username and password.  If the user is successfully logged in, the system will proceed to show figures 28-31 (shown below):

    PNG
    media_image2.png
    555
    847
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    536
    281
    media_image3.png
    Greyscale


As shown here, upon being successfully logged in, Gorlin has shown a series of interfaces that list out gig jobs that are available.  As this interface is shown when the user is successfully verified, the interfaces indicate that the mobile device can proceed.  Thus, the Examiner maintains that Gorlin discloses the broadest reasonable interpretation of the claimed invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving and verifying login credentials; providing a confirmation the user can proceed; receiving a request for delivery tasks based on a selection made, wherein the request includes an available time frame for performing the one or more delivery tasks, and a geographical area for performing the one or more delivery tasks; accessing a first database storing delivery tasks; determining which of the stored delivery tasks needing assignment have a delivery route in the received geographical area; determining one or more delivery offers by filtering the determined delivery tasks within the received available time frame by comparing the received available time frame to a promised delivery date, each delivery offer associated with a status of fully assigned, partially assigned, or not assigned, the status being based on a comparison of: a number of workers assigned to the task, and a number of workers necessary to complete the task; selecting one or more delivery offers having a status equal to partially assigned or not assigned; responding to the received first request by transmitting one or more of the selected delivery offers, along with offer details; receiving an acceptance of at least one of the transmitted delivery offers; adjusting the status of the at least one accepted delivery offer, based on the received acceptance; providing a user interface that includes a confirmation of the at least one accepted delivery offer and a link to a communication channel for communication between the first mobile device and a remote device, and a link for a chat service or social network; storing the adjusted status of the accepted delivery offer in a second database; receiving a second request for one or more delivery tasks; and responding to the received second request by transmitting one or more selected delivery offers excluding the delivery offer having the adjusted status.
The limitations of receiving and verifying login credentials; providing a confirmation the user can proceed; receiving a request for delivery tasks based on a selection made, wherein the request includes an available time frame for performing the one or more delivery tasks, and a geographical area for performing the one or more delivery tasks; accessing a first database storing delivery tasks accessing a first database storing delivery tasks, determining which of the stored delivery tasks needing assignment have a delivery route in the received geographical area, and filtering the determined delivery tasks within the received available time frame by comparing the time frame to a promised delivery date, each delivery offer associated with a status of fully assigned, partially assigned, or not assigned, the status being based on a comparison of: a number of workers assigned to the task, and a number of workers necessary to complete the task; selecting one or more delivery offers having a status equal to partially assigned or not assigned; responding to the received first request by transmitting one or more of the selected delivery offers with offer details; receiving an acceptance of at least one of the transmitted delivery offers; adjusting the status of the at least one accepted delivery offer; receiving a second request for one or more delivery tasks; and responding to the received second request by transmitting one or more selected delivery offers excluding the delivery offer having the adjusted status; as drafted, under the broadest reasonable interpretation, recite the performance of fundamental economic activity, the performance of commercial interactions (including advertising, managing sales activities and business relations), and the management of the interactions and relationships  between people (including following rules or instructions), with the use of generic computer elements as tools.  That is, the reciting the use of generic computer elements (processors, memory, first and second mobile device, remote device, user interface, database, network interface) as tools to carry out the abstract idea does not transform the claims into not reciting an abstract idea.  For example, receiving and verifying credentials from a user, is analogous to a job management company limiting their jobs to verified workers, which is the management of business relations.  Additionally, receiving a first request for delivery tasks, is analogous to a service provider requesting jobs with requirements, which is deemed the performance of commercial activity and fundamental economic activity (job/product requesting).  Additionally, accessing a database storing delivery tasks, and determining which of the stored delivery tasks needing assignment have a delivery route in the received geographical area and are within the received available time frame compared to a promised delivery date encompasses merely the performance of commercial activity and fundamental economic activity (filtering offers/products based on requested requirements).  In addition, selecting job offers with an availability status, and adjusting the status based on acceptance from the requestor, is merely the performance of commercial activities and managing the interactions and relationships between people (assigning jobs to workers, and indicating an assignment).  In addition, receiving additional requests for delivery jobs from other users and providing offers excluding offers with the adjusted status, is merely analogous to requesting jobs/products and providing a response based on available inventory, which is deemed the performance of commercial activity, fundamental economic activity, and managing interactions and relationships between people (providing results for jobs/products based on requests and inventory).  Therefore the claim recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Therefore the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not apply or use the abstract idea with or by a particular machine.  The claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of the abstract idea with generic computer elements (processors, memory, first and second mobile device, remote device, user interfaces, database, network interface) as tools to carry out the abstract idea.  It is noted that the various recitations of using a graphical user interface to receive and present information on a mobile device, is merely using generic computer to perform the abstract idea, and is not claimed in a manner that the particular interfaces are claimed.  In addition, the claims recite elements that narrow the field of use by defining the content of information transmitted to a user interface (confirmation message, a communication link, link to chat service/social network), general rules for determining status of a task, and the requirements of a request.  In addition, the claims state a list of variables used to calculate a promised delivery date, however this deemed a narrowing of the field of use by stating the concepts recited in the claimed invention and that are used in the recited abstract idea.  However, it is noted that the claims do not recite any specific algorithms or sequences for how a promised delivery date is calculated, how this date is compared to an available time frame, or how delivery offers are determined by filtering the determined tasks by conducting said comparison.  As such, the high level recitation at which the claim recites these elements is deemed to merely narrow the field of use.  In addition, the claims recite extrasolution activity of providing a user interface to a user device to display transmitted information, and storing the adjusted status of the accepted delivery offer in a second database.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the claims recite well-understood, routine, and conventional activity by reciting the transmitting of information (requests, offers, confirmations, interfaces with content) (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”).  In addition, the claims recite well-understood, routine, and conventional activity of storing status information and offers in a database (MPEP 2106.05(d), “Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);” and “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  Additionally, the claims recite well-understood, routine, and conventional activity of providing offers to users (MPEP 2106.05(d), “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93”).  In addition, the claims recite using a scanning device to scan an item and determine a destination, which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)).  The claims are not directed towards patent eligible subject matter.
The dependent claims 2-9, 11-18, and 20, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or significantly more than the abstract idea itself.  In particular, the claims further recite that the delivery tasks include a delivery to a neighborhood, which is merely a narrowing of the field of use and does not integrate the abstract idea into a practical application (claims 2 and 11).  In addition, the claims further recite that a time frame requirement is received using a slide bar, which is merely a narrowing of the field of use and does not integrate the abstract idea into a practical application.  Additionally, it is noted that the mere use of a slide bar is deemed well-understood, routine, and conventional (paragraph 94 of the Applicant’s specification, which describes the element in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a)) (claims 3 and 12).  In addition, the claims further recite providing a user interface which displays selected content, which is deemed merely a recitation of using generic computer elements as tools to carry out the abstract idea and narrowing the field of use by defining the displayed content, which does not integrate the abstract idea into a practical application (claims 4 and 13).  In addition, the claims further recite presenting an interface with options, and in response to selections for filtering, then displaying a second interface with other offers, which is deemed merely a recitation of using generic computer elements as tools to carry out the abstract idea and narrowing the field of use by defining the displayed content, which does not integrate the abstract idea into a practical application (claims 5 and 14).  In addition, the claims further recite the type of communication channels that can be used when selected and the content presented over said channel, which is deemed merely a narrowing of the field of use, and thus does not integrate the abstract idea into a practical application (claims 6 and 15).  In addition, the claims further recite marking accepted offers as assigned, which is further reciting the performance of commercial interactions and managing interactions and relationships between people, as the claims are directed towards receiving job acceptances and tracking them, and thus falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claims 7 and 16).  In addition the claims further recite receiving a request to cancel accepted offers, transmitting a cancellation confirmation, decreasing the number of workers assigned, adjusting the status of an offer and storing the adjusted status, which is deemed a further recitation of performing commercial interactions and managing relationships and interactions between people, as this is merely further managing the assignment of jobs and the status of the jobs, and thus falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claims 8 and 17).  In addition, the claims further recite increasing the number of delivery workers assigned to offers, adjusting the status of the offers, and storing the adjusted status, which is deemed a further recitation of performing commercial interactions and managing relationships and interactions between people, as this is merely further managing the assignment of jobs and the status of the jobs, and thus falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claims 9 and 18).  In addition, the claims further recite a device transmitting an acceptance of offers, receiving input using an interface, generating a second interface including a schedule, displaying the second interface, which is deemed merely using a generic computer element (interface) as a tool to carry out the abstract idea (accepting offers, viewing a schedule), and narrowing the field of use by defining the content of an interface, which does not integrate the abstract idea into a practical application (claim 20).  In addition, the claims further recite a system receiving an acceptance of offers, increasing the number of delivery workers assigned, adjusting the status, storing the adjusted status, and presenting a confirmation of acceptance, which is deemed a further recitation of the performing of commercial activity and managing interactions and relationships between people, as this is merely further managing workers and job services, and thus falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 10, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Foerster et al. (US 2016/0379168 A1) (hereinafter Foerster), in view of Napoli (US 2015/0199641 A1) (hereinafter Napoli), in view of Gorlin (US 2016/0104113 A1) (hereinafter Gorlin), in view of Loppatto et al. (US 2015/0363843 A1) (hereinafter Loppatto), and further in view of Joao et al. (US 2004/0230601) (hereinafter Joao).

With respect to claims 1 and 10, Foerster teaches:
One or more memory devices storing instructions; and one or more processors configured to execute the instructions to perform operations (See at least paragraph 115 which describes a server and database).
Receiving login credentials from a first mobile device; verifying the login credentials (See at least paragraph 39 and figure 2 which describes a username and password being used, and a driver using a user interface).
Receiving from the first mobile device a first request for one or more delivery tasks based on a first selection mode at a second GUI, wherein the first comprises, an available time frame for performing the one or more delivery tasks based on a second selection made at the second GUI of the first mobile device, and a geographical area for performing the one or more delivery tasks based on a third selection made at the second GUI of the first mobile device (See at least paragraphs 39, 40, 48, and 115 which describe a driver requesting assignment offers, wherein the requests include the transports schedules and geographic area).
Accessing a first database storing delivery tasks (See at least paragraph 115 which describe accessing a database of delivery tasks).
Determining which of the stored delivery tasks needing assignment have a delivery route in the received geographical area (See at least paragraph 35 which describes determining delivery tasks in a transport route (i.e. geographic area) of a request).
Determining one or more delivery offers by filtering the determined delivery tasks within the received available time frame (See at least paragraphs 43, 45, 47, 50, and 108 which describe filtering delivery tasks based on equipment and accessibility requirements, and driver and required schedules).
Selecting, from among the determined delivery offers, one or more delivery offers having a status equal to partially assigned or not assigned (See at least paragraphs 43, 44, and 115 which describe determining and listing delivery offers that are available for assignment).
Responding to the received first request by transmitting the one or more selected delivery offers to the first mobile device (See at least paragraph 44 which describe displaying available delivery offers)
Receiving, from the first mobile device, an acceptance of at least one of the transmitted delivery offers based on a fourth selection made at a second GUI of the first mobile device, the at least one accepted delivery offer being associated with a customer (See at least paragraphs 14, 43, 114, and figure 7 which describe a driver accepting a delivery task and transmitting the acceptance to the system).
Based on the received acceptance, adjusting the status of the at least one accepted delivery offer (See at least paragraphs 37, 114, and 115 which describe adjusting the delivery status to assigned and storing it in a database).
Providing, for presentation via the first mobile device, a user interface that includes a confirmation of the at least one accepted delivery offer and a link to a communication channel for the first mobile device (See at least paragraph 15 and figure 8 which describe displaying a scheduled delivery task for the user).
Storing the adjusted status of the accepted delivery offer in a second database (See at least paragraphs 37, 114, and 115 which describe adjusting the delivery status to assigned and storing it in a database).

Foerster discloses all of the limitations of claims 1 and 10 as stated above.  Foerster does not explicitly disclose the following, however Napoli teaches:
Each delivery offer associated with a status of fully assigned, partially assigned, or not assigned, the status being based on a comparison of: a number of workers assigned to the task, and a number of workers necessary to complete the task (See at least paragraphs 18 and 19 which describe determining if a task has an adequate number of workers assigned, and comparing the number of works assigned and an estimated number of workers needed).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a driver scheduling delivery tasks based on requirements provided, wherein a scheduling system identifies available delivery tasks and schedules them for the driver of Foerster, with the system and method of managing multiple workers on one task of Napoli.  The combination of elements are merely a combination of old elements in the art of supply chain management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Foerster’s system with the improved functionality to perform deliveries that require more than a single employee.

The combination of Foerster ansd Napoli disclose all of the limitations of claims 1 and 10 as stated above.  Foerster and Napoli do not explicitly disclose the following, however Gorlin teaches:
Receiving login credentials from a first mobile device; verifying the login credentials; providing, for presentation via the first mobile device, a first graphical user interface (GUI) that includes a confirmation indicating that the first mobile device is allowed to proceed (See at least figures 28-31, 41, 42, 55, 56, and paragraphs 276 and 277 which describe a driver providing their login credentials to a GUI, wherein upon being confirmed as accurate, the GUI provides an indication that the user can proceed, including a series of jobs that are only listed when once logged in).
Providing, for presentation via the first mobile device, a GUI that includes a confirmation of the at least one accepted delivery offer and a link to a communication channel for communication between the first mobile device and a remote device of the customer of the at least one accepted delivery offer (See at least paragraphs 123, 124, 127, 132, 133, 136, 144, and 248 which describe drivers searching for delivery tasks, booking the tasks offered, and receiving a confirmation of the delivery task on an interface.  In addition, the drivers, senders, and recipients are provided a communication link that allows them to communicate with each other and the dispatch system).
Receiving a second request for one or more delivery tasks from a second mobile device; Responding to the received second request by transmitting one or more delivery offers excluding the delivery offer having the adjusted status (See at least paragraphs 123-128, 152, 157, 159, 161, 225-228, and 333 which describe drivers requesting delivery tasks from a dispatch, wherein offers are provided to the drivers based on the current pending availability of offers, and wherein the offers can be provided to drivers as they complete other delivery tasks and as consolidated shipments to the same geographic area or route).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a driver scheduling delivery tasks based on requirements provided, wherein a scheduling system identifies available delivery tasks and schedules them for the driver of Foerster, with the system and method of managing multiple workers on one task of Napoli, with the system and method of a driver logging into a job providing platform and providing an indicator of the successful login, providing a delivery task booking system, wherein drivers request delivery jobs based on timing and geographic area, the system determines available deliveries and books the jobs for the drivers, and providing a confirmation to the user with a communication link that allows parties to communicate of Gorlin.  By providing a delivery booking system that updates delivery jobs available constantly, and providing new drivers new jobs based on the availability of jobs at the time of request, a delivery company would predictably be able to not double book jobs, as well as provide drivers the most relevant job offers.  In addition, by providing drivers with a communication link along with confirmations for delivery jobs, a dispatch system would predictably allow parties to communicate, and thus troubleshoot issues.

The combination of Foerster, Napoli, and Gorlin disclose all of the limitations of claims 1 and 10 as stated above.  Foerster, Napoli, and Gorlin do not explicitly disclose the following, however Loppatto teaches:
Determining one or more delivery offers by filtering the determined delivery tasks within the received available time frame by comparing the received available time frame to a promised delivery date, wherein: the promised delivery date is calculated based on at least one of: a past demand for a product, an expected demand for the product, a number of the product stored in a fulfillment center, an identification of fulfillment centers having the product, or a current number of orders for the product (See at least paragraphs 118, 119, 125, 131, 152, 153, 158-161, and 162 which describes determining delivery offers for customers and retailers, wherein the available time frames are compared to promised delivery dates in order to determine delivery options, and wherein, the promised delivery dates are calculated based on historical and forecasted orders, and being for particular fulfillment centers with the items for shipment).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a driver scheduling delivery tasks based on requirements provided, wherein a scheduling system identifies available delivery tasks and schedules them for the driver of Foerster, with the system and method of managing multiple workers on one task of Napoli, with the system and method of providing a delivery task booking system, wherein drivers request delivery jobs based on timing and geographic area, the system determines available deliveries and books the jobs for the drivers, and providing a confirmation to the user with a communication link that allows parties to communicate of Gorlin, with the system and method of determining delivery offers for customers and retailers, wherein the available time frames are compared to promised delivery dates in order to determine delivery options, and wherein, the promised delivery dates are calculated based on historical and forecasted orders, and being for particular fulfillment centers with the items for shipment of Loppato.  By determining delivery offers using available time frames and promised delivery dates, a carrier will predictably be able to determine the most optimal center to ship from, and the best offers to provide a customer to align with their and the retailers goals.  This would predictably ensure items are delivered in an optimal speed and time.

The combination of Foerster, Napoli, Gorlin, and Loppatto disclose all of the limitations of claims 1 and 10 as stated above.  Foerster, Napoli, Gorlin, and Loppatto do not explicitly disclose the following, however Joao teaches:
Receiving from a first mobile device, a first request for one or more delivery tasks based on a first selection made at a first graphical user interface (GUI) of the first mobile device, and a geographical area for performing the one or more delivery tasks based on a third selection made at the first GUI of the first mobile device; Accessing a first database storing delivery tasks; Determining which of the stored delivery tasks needing assignment have a delivery route in the received geographical area; Selecting, from among the determined delivery offers, one or more delivery offers; Responding to the received first request by transmitting the one or more selected delivery offers to the first mobile device, wherein the one or more selected offers is accompanied by information regarding at least one of: a time requirement for accepting the delivery offer,  amount of monetary compensation to be earned by a delivery worker per package delivered, and a transportation method of each of the determined delivery offers; Receiving, from the first mobile device, an acceptance of at least one of the transmitted delivery offers;  (See at least paragraphs 134, 158, 159, 200-207, 231-234, 238-242, 259-260, and 265-275 which describe a carrier providing a request for delivery jobs or assignments to a server, wherein the server searches through received jobs/assignments from shipper clients in order to identify a match, providing the matched offers to the carrier, and receiving a selection of an job/assignment, and wherein the carrier uses their geographic information as a constraint for identifying delivery jobs and assignments.  In addition, the provided match includes the payment includes job details, such as the amount of money offered as payment for the job).
Providing, for presentation via the first mobile device, a third GUI that includes a confirmation of the at least one accepted delivery offer, wherein the third GUI includes a second link that is configured to, upon selection, direct the first mobile device to a chat service or a social network service providing at least one of: instructions regarding package handling, or instructions for communications with a supervisor (See at least paragraphs 14, 19, 134, 159, 193, 204-205, and 325 which describe providing a communication link to a carrier upon confirming a delivery offer, wherein the link includes handling information of the delivery, and a communication means to communicate with other parties, including the client, who would be the supervisor of a delivery job).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a driver scheduling delivery tasks based on requirements provided, wherein a scheduling system identifies available delivery tasks and schedules them for the driver of Foerster, with the system and method of managing multiple workers on one task of Napoli, with the system and method of providing a delivery task booking system, wherein drivers request delivery jobs based on timing and geographic area, the system determines available deliveries and books the jobs for the drivers, and providing a confirmation to the user with a communication link that allows parties to communicate of Gorlin, with the system and method of determining delivery offers for customers and retailers, wherein the available time frames are compared to promised delivery dates in order to determine delivery options, and wherein, the promised delivery dates are calculated based on historical and forecasted orders, and being for particular fulfillment centers with the items for shipment of Loppato, with the system and method a carrier requesting delivery jobs and matching their requests with previously received delivery jobs, wherein the job is provided to the carrier with the amount they are offered as payment for the job, and wherein a communication link is provided to the carrier to allow them to view handling instructions and communicate with other parties of Joao.  By providing a carrier with the amount they’d be paid for a job, carriers would predictably be able to identify whether they should counter the offered sum or accept it, and thus increasing the profitability of the carrier.  In addition, by providing a link to special handling instructions or a means to communicate with other parties upon accepting a delivery job, a carrier will predictably be able to complete delivery jobs without damaging the delivery.

With respect to claims 4 and 13, the combination of Foerster, Napoli, Gorlin, Loppato, and Joao discloses all of the limitations of claims 1 and 10 as stated above.  In addition, Foerster teaches:
Wherein the operations further comprise providing, for presentation via the first mobile device, the second GUI that includes selectable interface elements respectively corresponding to the one or more determined delivery offers, each of the determined delivery offers including at least three of: one or more delivery locations, a number of packages, a time frame for the delivery, a time requirement for accepting the delivery offer, an amount of monetary compensation to be earned per package delivered, a transportation method of each of the determined delivery offers, or a location of each of the determined delivery offers on a map (See at least paragraph 42 and figures 4-9 which describe a user interfaces with shipment details, including delivery locations, the price of the shipment, equipment available for loading/unloading, time window for delivery, and a calendar of appointments).

With respect to claims 5 and 14, Foerster/Napoli/Gorlin/Loppatto/Joao discloses all of the limitations of claims 1 and 10 as stated above.  In addition, Foerster teaches:
Providing, for presentation via the first mobile device, the second GUI that includes selectable interface elements for filtering delivery offers by criteria including one or more of a date for performing the delivery, a number of packages, or one or more locations associated with each delivery offer, the selectable interface elements including an element configured to receive the first selection, an element configured to receive the second selection, and an element configured to receive the third selection (See at least paragraph 115 which describe providing calendar information for a driver and when they’re available for deliveries).
In response to selection of one of the selectable interface elements for filtering via the user interface of the first mobile device, providing, for presentation to the user via the first mobile device, the third GUI that includes one or more of the filtered delivery offers (See at least paragraph 44 which describes validated delivery suggestions as being presented to a driver).

With respect to claims 6 and 15, Foerster/Napoli/Gorlin/Loppatto/Joao discloses all of the limitations of claims 1 and 10 as stated above.  In addition, Gorlin teaches:
Wherein the fourth GUI includes a second link that is configured to, upon selection, direct the first mobile device to a chat service or a social network service providing instructions regarding a pick-up location within a zone of a fulfillment center (See at least paragraphs 123, 124, 127, 132, 133, 136, 144, and 248 which describe drivers searching for delivery tasks, booking the tasks offered, and receiving a confirmation of the delivery task on an interface.  In addition, the drivers, senders, and recipients are provided a communication link that allows them to communicate with each other and the dispatch system, for reasons including distress and job pick-up location and destination).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a driver scheduling delivery tasks based on requirements provided, wherein a scheduling system identifies available delivery tasks and schedules them for the driver of Foerster, with the system and method of managing multiple workers on one task of Napoli, with the system and method of providing a delivery task booking system, wherein drivers request delivery jobs based on timing and geographic area, the system determines available deliveries and books the jobs for the drivers, and providing a confirmation to the user with a communication link that allows parties to communicate of Gorlin, with the system and method of determining delivery offers for customers and retailers, wherein the available time frames are compared to promised delivery dates in order to determine delivery options, and wherein, the promised delivery dates are calculated based on historical and forecasted orders, and being for particular fulfillment centers with the items for shipment of Loppato, with the system and method a carrier requesting delivery jobs and matching their requests with previously received delivery jobs, wherein the job is provided to the carrier with the amount they are offered as payment for the job, and wherein a communication link is provided to the carrier to allow them to view handling instructions and communicate with other parties of Joao.  By providing drivers with a communication link along with confirmations for delivery jobs, a dispatch system would predictably allow parties to communicate, and thus troubleshoot issues.

With respect to claims 7 and 16, Foerster/Napoli/Gorlin/Loppatto/Joao discloses all of the limitations of claims 1 and 10 as stated above.  In addition, Foerster teaches:
Marking each accepted offer as fully assigned or partially assigned in the database (See at least paragraph 15 and figure 8 which describes indicating which jobs have been booked).

With respect to claim 19 Foerster teaches:
A first mobile device comprising: a network interface; one or more memory devices storing instructions; and one or more processors configured to execute the instructions to perform operations comprising: displaying a first graphical user interface (GUI) at the first mobile device; receiving a first selection made at the first GUI; receiving a second selection made at the first GUI; receiving a third selection made at the first GUI; transmitting, via the network to a self-assignment system: a first request for one or more delivery tasks based on the first selection, an available time frame for the one or more delivery tasks based on the second selection, and a geographical area for the one or more delivery tasks based on the third selection (See at least paragraphs 39, 40, 48, and 115 which describe a driver requesting assignment offers, wherein the requests include the transports schedules and geographic area).
Receiving one or more delivery offers from the self-assignment system (See at least paragraph 44 which describe displaying available delivery offers).
The self-assignment system, comprising: One or more memory devices storing instructions; and One or more processors configured to execute the instructions to perform operations (See at least paragraph 115 which describes a server and database).
Receiving login credentials from a first mobile device; verifying the login credentials (See at least paragraph 39 and figure 2 which describes a username and password being used, and a driver using a user interface).
Receiving from the first mobile device a first request for one or more delivery tasks, wherein the first request comprises: the available time frame, and the geographical area for the one or more delivery tasks (See at least paragraphs 39, 40, 48, and 115 which describe a driver requesting assignment offers, wherein the requests include the transports schedules and geographic area).
Accessing a first database storing delivery tasks (See at least paragraph 115 which describe accessing a database of delivery tasks).
Determining which of the stored delivery tasks needing assignment have a delivery route in the received geographical area (See at least paragraph 35 which describes determining delivery tasks in a transport route (i.e. geographic area) of a request).
Determining one or more delivery offers by filtering the determined delivery tasks within the received available time frame (See at least paragraphs 43, 45, 47, 50, and 108 which describe filtering delivery tasks based on equipment and accessibility requirements, and driver and required schedules).
Selecting, from among the determined delivery offers, one or more delivery offers having a status equal to partially assigned or not assigned (See at least paragraphs 43, 44, and 115 which describe determining and listing delivery offers that are available for assignment).
Transmitting the one or more selected delivery offers to the first mobile device (See at least paragraph 44 which describe displaying available delivery offers).
Receiving, from the first mobile device, an acceptance of at least one of the transmitted delivery offers based on a fourth selection made at a second GUI of the first mobile device, the at least one accepted delivery offer being associated with a customer (See at least paragraphs 14, 43, 114, and figure 7 which describe a driver accepting a delivery task and transmitting the acceptance to the system).
Based on the received acceptance, adjusting the status of the at least one accepted delivery offer (See at least paragraphs 37, 114, and 115 which describe adjusting the delivery status to assigned and storing it in a database).
Providing, for presentation via the first mobile device, a third GUI that includes a confirmation of the at least one accepted delivery offer and a link to a communication channel for the first mobile device of the customer of the at least one accepted delivery offer (See at least paragraph 15 and figure 8 which describe displaying a scheduled delivery task for the user).
Storing the adjusted status of the accepted delivery offer in a second database (See at least paragraphs 37, 114, and 115 which describe adjusting the delivery status to assigned and storing it in a database).

Foerster discloses all of the limitations of claim 19 as stated above.  Foerster does not explicitly disclose the following, however Napoli teaches:
Each delivery offer associated with a status of fully assigned, partially assigned, or not assigned, the status being based on a comparison of: a number of workers assigned to the task, and a number of workers necessary to complete the task (See at least paragraphs 18 and 19 which describe determining if a task has an adequate number of workers assigned, and comparing the number of works assigned and an estimated number of workers needed).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a driver scheduling delivery tasks based on requirements provided, wherein a scheduling system identifies available delivery tasks and schedules them for the driver of Foerster, with the system and method of managing multiple workers on one task of Napoli.  The combination of elements are merely a combination of old elements in the art of supply chain management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Foerster’s system with the improved functionality to perform deliveries that require more than a single employee.

The combination of Foerster and Napoli disclose all of the limitations of claim 19 as stated above.  Foerster and Napoli do not explicitly disclose the following, however Gorlin:
Receiving login credentials from a first mobile device; verifying the login credentials; providing, for presentation via the first mobile device, a first graphical user interface (GUI) that includes a confirmation indicating that the first mobile device is allowed to proceed (See at least figures 28-31, 41, 42, 55, 56, and paragraphs 276 and 277 which describe a driver providing their login credentials to a GUI, wherein upon being confirmed as accurate, the GUI provides an indication that the user can proceed, including a series of jobs that are only listed when once logged in).
Providing, for presentation via the first mobile device, a third GUI that includes a confirmation of the at least one accepted delivery offer and a link to a communication channel for communication between the first mobile device and a remote device of the customer of the at least one accepted delivery offer (See at least paragraphs 123, 124, 127, 132, 133, 136, 144, and 248 which describe drivers searching for delivery tasks, booking the tasks offered, and receiving a confirmation of the delivery task on an interface.  In addition, the drivers, senders, and recipients are provided a communication link that allows them to communicate with each other and the dispatch system).
Receiving a second request for one or more delivery tasks from a second mobile device; Responding to the received second request by transmitting one or more delivery offers excluding the delivery offer having the adjusted status (See at least paragraphs 123-128, 152, 157, 159, 161, 225-228, and 333 which describe drivers requesting delivery tasks from a dispatch, wherein offers are provided to the drivers based on the current pending availability of offers, and wherein the offers can be provided to drivers as they complete other delivery tasks and as consolidated shipments to the same geographic area or route).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a driver scheduling delivery tasks based on requirements provided, wherein a scheduling system identifies available delivery tasks and schedules them for the driver of Foerster, with the system and method of managing multiple workers on one task of Napoli, with the system and method of providing a delivery task booking system, wherein drivers request delivery jobs based on timing and geographic area, the system determines available deliveries and books the jobs for the drivers, and providing a confirmation to the user with a communication link that allows parties to communicate of Gorlin.  By providing a delivery booking system that updates delivery jobs available constantly, and providing new drivers new jobs based on the availability of jobs at the time of request, a delivery company would predictably be able to not double book jobs, as well as provide drivers the most relevant job offers.  In addition, by providing drivers with a communication link along with confirmations for delivery jobs, a dispatch system would predictably allow parties to communicate, and thus troubleshoot issues.

The combination of Foerster, Napoli, and Gorlin disclose all of the limitations of claims 19 as stated above.  Foerster, Napoli, and Gorlin do not explicitly disclose the following, however Loppatto teaches:
Determining one or more delivery offers by filtering the determined delivery tasks within the received available time frame by comparing the received available time frame to a promised delivery date, wherein: the promised delivery date is calculated based on at least one of: a past demand for a product, an expected demand for the product, a number of the product stored in a fulfillment center, an identification of fulfillment centers having the product, or a current number of orders for the product (See at least paragraphs 118, 119, 125, 131, 152, 153, 158-161, and 162 which describes determining delivery offers for customers and retailers, wherein the available time frames are compared to promised delivery dates in order to determine delivery options, and wherein, the promised delivery dates are calculated based on historical and forecasted orders, and being for particular fulfillment centers with the items for shipment).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a driver scheduling delivery tasks based on requirements provided, wherein a scheduling system identifies available delivery tasks and schedules them for the driver of Foerster, with the system and method of managing multiple workers on one task of Napoli, with the system and method of providing a delivery task booking system, wherein drivers request delivery jobs based on timing and geographic area, the system determines available deliveries and books the jobs for the drivers, and providing a confirmation to the user with a communication link that allows parties to communicate of Gorlin, with the system and method of determining delivery offers for customers and retailers, wherein the available time frames are compared to promised delivery dates in order to determine delivery options, and wherein, the promised delivery dates are calculated based on historical and forecasted orders, and being for particular fulfillment centers with the items for shipment of Loppato.  By determining delivery offers using available time frames and promised delivery dates, a carrier will predictably be able to determine the most optimal center to ship from, and the best offers to provide a customer to align with their and the retailers goals.  This would predictably ensure items are delivered in an optimal speed and time.

The combination of Foerster, Napoli, Gorlin, and Loppatto disclose all of the limitations of claim 19 as stated above.  Foerster, Napoli, Gorlin, and Loppatto do not explicitly disclose the following, however Joao teaches:
Receiving from a first mobile device, a first request for one or more delivery tasks based on a first selection made at a first graphical user interface (GUI) of the first mobile device, and a geographical area for performing the one or more delivery tasks based on a third selection made at the first GUI of the first mobile device; Accessing a first database storing delivery tasks; Determining which of the stored delivery tasks needing assignment have a delivery route in the received geographical area; Selecting, from among the determined delivery offers, one or more delivery offers; Responding to the received first request by transmitting the one or more selected delivery offers to the first mobile device, wherein the one or more selected offers is accompanied by information regarding at least one of: a time requirement for accepting the delivery offer,  amount of monetary compensation to be earned by a delivery worker per package delivered, and a transportation method of each of the determined delivery offers; Receiving, from the first mobile device, an acceptance of at least one of the transmitted delivery offers;  (See at least paragraphs 134, 158, 159, 200-207, 231-234, 238-242, 259-260, and 265-275 which describe a carrier providing a request for delivery jobs or assignments to a server, wherein the server searches through received jobs/assignments from shipper clients in order to identify a match, providing the matched offers to the carrier, and receiving a selection of an job/assignment, and wherein the carrier uses their geographic information as a constraint for identifying delivery jobs and assignments.  In addition, the provided match includes the payment includes job details, such as the amount of money offered as payment for the job).
Providing, for presentation via the first mobile device, a third GUI that includes a confirmation of the at least one accepted delivery offer, wherein the third GUI includes a second link that is configured to, upon selection, direct the first mobile device to a chat service or a social network service providing at least one of: instructions regarding package handling, or instructions for communications with a supervisor (See at least paragraphs 14, 19, 134, 159, 193, 204-205, and 325 which describe providing a communication link to a carrier upon confirming a delivery offer, wherein the link includes handling information of the delivery, and a communication means to communicate with other parties, including the client, who would be the supervisor of a delivery job).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a driver scheduling delivery tasks based on requirements provided, wherein a scheduling system identifies available delivery tasks and schedules them for the driver of Foerster, with the system and method of managing multiple workers on one task of Napoli, with the system and method of providing a delivery task booking system, wherein drivers request delivery jobs based on timing and geographic area, the system determines available deliveries and books the jobs for the drivers, and providing a confirmation to the user with a communication link that allows parties to communicate of Gorlin, with the system and method of determining delivery offers for customers and retailers, wherein the available time frames are compared to promised delivery dates in order to determine delivery options, and wherein, the promised delivery dates are calculated based on historical and forecasted orders, and being for particular fulfillment centers with the items for shipment of Loppato, with the system and method a carrier requesting delivery jobs and matching their requests with previously received delivery jobs, wherein the job is provided to the carrier with the amount they are offered as payment for the job, and wherein a communication link is provided to the carrier to allow them to view handling instructions and communicate with other parties of Joao.  By providing a carrier with the amount they’d be paid for a job, carriers would predictably be able to identify whether they should counter the offered sum or accept it, and thus increasing the profitability of the carrier.  In addition, by providing a link to special handling instructions or a means to communicate with other parties upon accepting a delivery job, a carrier will predictably be able to complete delivery jobs without damaging the delivery.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Foerster, Napoli, Gorlin, Loppatto, and Joao as applied to claims 1 and 10 as stated above, and further in view of Gill (US 2017/0337287 A1) (hereinafter Gill).

With respect to claims 2 and 11, Foerster/Napoli/Gorlin/Loppatto/Joao discloses all of the limitations of claims 1 and 10 as stated above.  In addition, Foerster teaches:
Wherein at least one of the selected delivery offers includes one or more delivery tasks to an area based on a selection of a distance from a route selected at the second GUI (See at least paragraph 54 which describe testing whether a driver can reach a delivery task based on distances).

Foerster discloses all of the limitations of claims 2 and 11 as stated above.  Foerster does not explicitly disclose the following, however Gill teaches:
Wherein tasks are associated to one or more neighborhoods based on a city (See at least paragraph 67 which describes categorizing tasks based on neighborhood).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a driver scheduling delivery tasks based on requirements provided, wherein a scheduling system identifies available delivery tasks and schedules them for the driver of Foerster, with the system and method of managing multiple workers on one task of Napoli, with the system and method of providing a delivery task booking system, wherein drivers request delivery jobs based on timing and geographic area, the system determines available deliveries and books the jobs for the drivers, and providing a confirmation to the user with a communication link that allows parties to communicate of Gorlin, with the system and method of determining delivery offers for customers and retailers, wherein the available time frames are compared to promised delivery dates in order to determine delivery options, and wherein, the promised delivery dates are calculated based on historical and forecasted orders, and being for particular fulfillment centers with the items for shipment of Loppato, with the system and method a carrier requesting delivery jobs and matching their requests with previously received delivery jobs, wherein the job is provided to the carrier with the amount they are offered as payment for the job, and wherein a communication link is provided to the carrier to allow them to view handling instructions and communicate with other parties of Joao, with the system and method of categorizing tasks based on neighborhood of Gil.  By organizing delivery tasks into neighborhoods, a delivery scheduler will predictably allow drivers to be offered delivery tasks that are relevant to their area and that are clustered together.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Foerster, Napoli, Gorlin, Loppatto, and Joao as applied to claims 1 and 10 as stated above, and further in view of Carey et al. (US 2010/0138246 A1) (hereinafter Carey).

With respect to claims 3 and 12, Foerster/Napoli/Gorlin/Loppatto/Joao discloses all of the limitations of claims 1 and 10 as stated above.  Foerster, Napoli, Gorlin, Loppatto, and Joao do not explicitly disclose the following, however Carey teaches:
Wherein the operations further comprise receiving, from the first mobile device, the available time frame for performing the delivery tasks based on an input to a slide bar representation in the second GUI of the first mobile device (See at least paragraph 137 which describes using a slide bar in a user interface to change a time window for pickup).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a driver scheduling delivery tasks based on requirements provided, wherein a scheduling system identifies available delivery tasks and schedules them for the driver of Foerster, with the system and method of managing multiple workers on one task of Napoli, with the system and method of providing a delivery task booking system, wherein drivers request delivery jobs based on timing and geographic area, the system determines available deliveries and books the jobs for the drivers, and providing a confirmation to the user with a communication link that allows parties to communicate of Gorlin, with the system and method of determining delivery offers for customers and retailers, wherein the available time frames are compared to promised delivery dates in order to determine delivery options, and wherein, the promised delivery dates are calculated based on historical and forecasted orders, and being for particular fulfillment centers with the items for shipment of Loppato, with the system and method a carrier requesting delivery jobs and matching their requests with previously received delivery jobs, wherein the job is provided to the carrier with the amount they are offered as payment for the job, and wherein a communication link is provided to the carrier to allow them to view handling instructions and communicate with other parties of Joao, with the system and method of using a slide bar in a user interface to change a time window for pickup of Carey.  By using a slide bar interface, a booking system will use an intuitive and efficient input means in order to retrieve user requirements for a job.

Claims 8, 9, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Foerster, Napoli, Gorlin, Loppatto, and Joao as applied to claims 1, 7, 10, 16, and 19 as stated above, and further in view of de Wit (US 2012/0150579 A1) (hereinafter de Wit).

With respect to claims 8 and 17, Foerster/Napoli/Gorlin/Loppatto/Joao discloses all of the limitations of claims 1, 7, 10, and 16 as stated above.  In addition, Gorlin teaches:
Receiving a request to cancel one or more previously accepted delivery offers from the first mobile device; Responding to the received request by transmitting a cancellation confirmation to the first mobile device when the request is received before a defined cancellation deadline (See at least paragraphs 335-338 which describe a shipper or driver as being able to cancel a previously accepted delivery offer, wherein a confirmation is transmitted to an interface).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a driver scheduling delivery tasks based on requirements provided, wherein a scheduling system identifies available delivery tasks and schedules them for the driver of Foerster, with the system and method of managing multiple workers on one task of Napoli, with the system and method of providing a delivery task booking system, wherein drivers request delivery jobs based on timing and geographic area, the system determines available deliveries and books the jobs for the drivers, providing a confirmation to the user with a communication link that allows parties to communicate, and allowing users to cancel an offer of Gorlin, with the system and method of determining delivery offers for customers and retailers, wherein the available time frames are compared to promised delivery dates in order to determine delivery options, and wherein, the promised delivery dates are calculated based on historical and forecasted orders, and being for particular fulfillment centers with the items for shipment of Loppato, with the system and method a carrier requesting delivery jobs and matching their requests with previously received delivery jobs, wherein the job is provided to the carrier with the amount they are offered as payment for the job, and wherein a communication link is provided to the carrier to allow them to view handling instructions and communicate with other parties of Joao.  By allowing a shipper or driver to cancel an accepted offer before a deadline, a dispatch system would predictably allow for parties to back out of a deal that is no longer feasible or is no longer profitable.

Gorlin discloses all of the limitations of claims 8 and 17 as stated above.  Gorlin does not explicitly disclose the following, however de Wit teaches:
Decreasing the number of delivery workers assigned to the cancelled delivery offers (See at least paragraphs 53, 100, 104, 114, 138, and 142 which describe reducing the number of available positions each time a task is claimed, tasks have a number of available positions, and tasks can be modified).
Adjusting the status of the cancelled delivery offers to partially assigned or not assigned based on the number of delivery workers assigned to the cancelled delivery offers (See at least paragraphs 7 and 55 which describe storing task objects in a task database, and updating the task databases when the tasks are updated).
Storing the adjusted status of the cancelled delivery offers in the database (See at least paragraphs 7 and 55 which describe storing task objects in a task database, and updating the task databases when the tasks are updated).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a driver scheduling delivery tasks based on requirements provided, wherein a scheduling system identifies available delivery tasks and schedules them for the driver of Foerster, with the system and method of managing multiple workers on one task of Napoli, with the system and method of providing a delivery task booking system, wherein drivers request delivery jobs based on timing and geographic area, the system determines available deliveries and books the jobs for the drivers, providing a confirmation to the user with a communication link that allows parties to communicate, and allowing users to cancel an offer of Gorlin, with the system and method of determining delivery offers for customers and retailers, wherein the available time frames are compared to promised delivery dates in order to determine delivery options, and wherein, the promised delivery dates are calculated based on historical and forecasted orders, and being for particular fulfillment centers with the items for shipment of Loppato, with the system and method a carrier requesting delivery jobs and matching their requests with previously received delivery jobs, wherein the job is provided to the carrier with the amount they are offered as payment for the job, and wherein a communication link is provided to the carrier to allow them to view handling instructions and communicate with other parties of Joao, with the system and method of updating tasks and the number of workers assigned to it based on workers accepting or declining a task, wherein the task updates are stored in a database of de Wit.  By tracking delivery offers and changing the number of workers assigned to a task based on workers accepting or declining offers, a dispatch system would predictably be able to track workers and determine which delivery jobs need additional workers.

With respect to claims 9 and 18, Foerster/Napoli/Gorlin/Loppatto/Joao discloses all of the limitations of claims 1, 7, 10, and 16 as stated above.  Foerster, Napoli, Gorlin, Loppatto, and Joao do not explicitly disclose the following, however de Wit teaches:
Increasing the number of delivery workers assigned to the accepted delivery offers (See at least paragraphs 53, 100, 104, 114, 138, and 142 which describe reducing the number of available positions each time a task is claimed, tasks have a number of available positions, and tasks can be modified).
Adjusting the status of the accepted delivery offers to fully assigned or partially assigned based on the number of delivery workers assigned to the delivery offer (See at least paragraphs 7, 53, and 55 which describe storing task objects in a task database, and updating the task databases when the tasks are updated, wherein tasks are removed from available if the number of available positions equals zero).
Storing the adjusted status of the accepted delivery offers in the database (See at least paragraphs 7 and 55 which describe storing task objects in a task database, and updating the task databases when the tasks are updated).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a driver scheduling delivery tasks based on requirements provided, wherein a scheduling system identifies available delivery tasks and schedules them for the driver of Foerster, with the system and method of managing multiple workers on one task of Napoli, with the system and method of providing a delivery task booking system, wherein drivers request delivery jobs based on timing and geographic area, the system determines available deliveries and books the jobs for the drivers, providing a confirmation to the user with a communication link that allows parties to communicate, and allowing users to cancel an offer of Gorlin, with the system and method of determining delivery offers for customers and retailers, wherein the available time frames are compared to promised delivery dates in order to determine delivery options, and wherein, the promised delivery dates are calculated based on historical and forecasted orders, and being for particular fulfillment centers with the items for shipment of Loppato, with the system and method a carrier requesting delivery jobs and matching their requests with previously received delivery jobs, wherein the job is provided to the carrier with the amount they are offered as payment for the job, and wherein a communication link is provided to the carrier to allow them to view handling instructions and communicate with other parties of Joao, with the system and method of updating tasks and the number of workers assigned to it based on workers accepting or declining a task, wherein the task updates are stored in a database of de Wit.  By tracking delivery offers and changing the number of workers assigned to a task based on workers accepting or declining offers, a dispatch system would predictably be able to track workers and determine which delivery jobs need additional workers.

With respect to claim 20, Foerster/Napoli/Gorlin/Loppatto/Joao discloses all of the limitations of claim 19 as stated above.  In addition, Foerster teaches:
Wherein the instructions of the first mobile device further cause the processors of the first mobile device to perform operations comprising: Transmitting acceptance of the one or more received delivery offers (See at least paragraphs 14, 43, 114, and figure 7 which describe a driver accepting a delivery task and transmitting the acceptance to the system).
Composing, based on the acceptance of the one or more received delivery offers, a second user interface including a schedule; Displaying, at the first mobile device, the fourth GUI, including the schedule (See at least paragraph 42 and figures 4-9 which describe a user interfaces with shipment details).
Wherein the instructions of the self-assignment system further cause the processors of the self-assignment system to perform operations comprising: Receiving, from the first mobile device, the acceptance of one or more delivery offers (See at least paragraphs 14, 43, 114, and figure 7 which describe a driver accepting a delivery task and transmitting the acceptance to the system).

Foerster discloses all of the limitations of claim 20 as stated above.  Foerster does not explicitly disclose the following, however Gorlin teaches:
Providing, for presentation via the first mobile device, a third user interface that includes a confirmation of accepted delivery offers and a link to a communication channel for further communication with the first mobile device (See at least paragraphs 123, 124, 127, 132, 133, 136, 144, and 248 which describe drivers searching for delivery tasks, booking the tasks offered, and receiving a confirmation of the delivery task on an interface.  In addition, the drivers, senders, and recipients are provided a communication link that allows them to communicate with each other and the dispatch system).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a driver scheduling delivery tasks based on requirements provided, wherein a scheduling system identifies available delivery tasks and schedules them for the driver of Foerster, with the system and method of managing multiple workers on one task of Napoli, with the system and method of providing a delivery task booking system, wherein drivers request delivery jobs based on timing and geographic area, the system determines available deliveries and books the jobs for the drivers, and providing a confirmation to the user with a communication link that allows parties to communicate of Gorlin, with the system and method of determining delivery offers for customers and retailers, wherein the available time frames are compared to promised delivery dates in order to determine delivery options, and wherein, the promised delivery dates are calculated based on historical and forecasted orders, and being for particular fulfillment centers with the items for shipment of Loppato, with the system and method a carrier requesting delivery jobs and matching their requests with previously received delivery jobs, wherein the job is provided to the carrier with the amount they are offered as payment for the job, and wherein a communication link is provided to the carrier to allow them to view handling instructions and communicate with other parties of Joao.  By providing a delivery booking system that updates delivery jobs available constantly, and providing new drivers new jobs based on the availability of jobs at the time of request, a delivery company would predictably be able to not double book jobs, as well as provide drivers the most relevant job offers.  In addition, by providing drivers with a communication link along with confirmations for delivery jobs, a dispatch system would predictably allow parties to communicate, and thus troubleshoot issues.

Foerster and Gorlin discloses all of the limitations of claim 20 as stated above.  Foerster does not explicitly disclose the following, however de Wit teaches:
Increasing the number of delivery workers assigned to the accepted delivery offers by one (See at least paragraphs 53, 100, 104, 114, 138, and 142 which describe reducing the number of available positions each time a task is claimed, tasks have a number of available positions, and tasks can be modified).
Adjusting the status of the accepted delivery offers to fully assigned, if the increased number of delivery workers assigned to the accepted delivery offers equals the number of delivery workers required to complete offer, or partially assigned, if the increased number of delivery workers assigned to the accepted offers is less than the number of delivery workers required to complete offer (See at least paragraphs 7, 53, and 55 which describe storing task objects in a task database, and updating the task databases when the tasks are updated, wherein tasks are removed from available if the number of available positions equals zero).
Storing the adjusted status of the accepted delivery offers in the database (See at least paragraphs 7 and 55 which describe storing task objects in a task database, and updating the task databases when the tasks are updated).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a driver scheduling delivery tasks based on requirements provided, wherein a scheduling system identifies available delivery tasks and schedules them for the driver of Foerster, with the system and method of managing multiple workers on one task of Napoli, with the system and method of providing a delivery task booking system, wherein drivers request delivery jobs based on timing and geographic area, the system determines available deliveries and books the jobs for the drivers, providing a confirmation to the user with a communication link that allows parties to communicate, and allowing users to cancel an offer of Gorlin, with the system and method of determining delivery offers for customers and retailers, wherein the available time frames are compared to promised delivery dates in order to determine delivery options, and wherein, the promised delivery dates are calculated based on historical and forecasted orders, and being for particular fulfillment centers with the items for shipment of Loppato, with the system and method a carrier requesting delivery jobs and matching their requests with previously received delivery jobs, wherein the job is provided to the carrier with the amount they are offered as payment for the job, and wherein a communication link is provided to the carrier to allow them to view handling instructions and communicate with other parties of Joao, with the system and method of updating tasks and the number of workers assigned to it based on workers accepting or declining a task, wherein the task updates are stored in a database of de Wit.  By tracking delivery offers and changing the number of workers assigned to a task based on workers accepting or declining offers, a dispatch system would predictably be able to track workers and determine which delivery jobs need additional workers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
9 December 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628